     Case 3:20-cv-03542-B Document 1 Filed 12/02/20               Page 1 of 15 PageID 1



                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

LAWRENCE JOHNSON

    Plaintiff,

-VS-                                              CASE NO.:

EXPERIAN INFORMATION SOLUTIONS,                   JURY TRIAL DEMANDED
INC., TRANS UNION LLC, PERFECTION
COLLECTION LLC, and MOUNTAIN RUN
SOLUTIONS LLC,
  Defendants.
                            /

                                         COMPLAINT

       Plaintiff, Lawrence Johnson (hereinafter “Plaintiff”), by and through the undersigned

counsel, sues Defendants, Experian Information Solutions, Inc. (hereinafter “Experian”), Trans

Union LLC (hereinafter “Trans Union”), Perfection Collection LLC (hereinafter “Perfection”),

Mountain Run Solutions LLC (hereinafter “Mountain Run”) (hereinafter collectively

“Defendants”), and in support thereof respectfully alleges violations of the Fair Credit Reporting

Act, 15 U.S.C. § 1681 et seq. (“FCRA”) and the Fair Debt Collection Practices Act, 15 U.S.C. §

1692 et. seq. (“FDCPA”).

                                PRELIMINARY STATEMENT

        1.       This is an action for actual damages, statutory damages, punitive damages, costs

and attorney’s fees brought pursuant to 15 U.S.C. § 1681 et seq. and 15 U.S.C. § 1692 et. seq.

        2.       The Consumer Financial Protection Bureau has noted, “experience indicates that

[CRAs] lack incentives and under-invest in accuracy” Consumer Fin. Prot. Bureau, Supervisory

Highlights Consumer Reporting Special Edition 21 (Issue 14, March 2, 2017).
     Case 3:20-cv-03542-B Document 1 Filed 12/02/20               Page 2 of 15 PageID 2




                                         JURISDICTION

        3.     The jurisdiction for this Court is conferred by 15 U.S.C. § 1681 (p) and 28 U.S.C.

1367.

        4.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b)(1).

        5.     Venue is proper in this District as Plaintiff is a resident in this District, the

violations described in this Complaint occurred in this District, and the Defendants transact

business within this District.

        6.     The Plaintiff is a natural person and resident of the State of Texas, residing in

Dallas County, Texas.

        7.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1681a(c), 15 U.S.C. §

1692(a)(3).

        8.     Plaintiff is an “alleged debtor.”

        9.     Upon information and belief, Experian is a corporation incorporated under the

State of Ohio, authorized to do business in the State of Texas through its registered agent office

located at CT Corporation System, 1999 Bryan Street Suite 900, Dallas, Texas 75201.

        10.    Upon information and belief, Experian is a “consumer reporting agency,” as

defined in 15 USC § 1681(f). Upon information and belief, Experian is regularly engaged in the

business of assembling, evaluating, and disbursing information concerning consumers for the

purpose of furnishing consumer reports, as defined in 15 U.S.C. § 1681(d) to third parties.

        11.    Upon information and belief, Experian disburses such consumer reports to third

parties under contract for monetary compensation.




                                                   2
     Case 3:20-cv-03542-B Document 1 Filed 12/02/20                 Page 3 of 15 PageID 3



        12.      Upon information and belief, Trans Union is a corporation incorporated under the

State of Delaware, authorized to do business in the State of Texas through its registered agent

office located at The Prentice-Hall Corporation System, Inc., 211 East 7th Street, Suite 620,

Austin, Texas 78701.

        13.      Upon information and belief, Trans Union is a “consumer reporting agency,” as

defined in 15 USC § 1681(f). Upon information and belief, Trans Union is regularly engaged in

the business of assembling, evaluating, and disbursing information concerning consumers for the

purpose of furnishing consumer reports, as defined in 15 U.S.C. § 1681(d) to third parties.

        14.      Upon information and belief, Trans Union disburses such consumer reports to

third parties under contract for monetary compensation.

        15.      Upon Information and belief, Perfection is a corporation with its principal place

of business located at 313 E. 1200 Street, Suite 102, Orem, UT 84058 and which conducts

business in the State of Texas.

        16.      Perfection is a corporation attempting to collect an alleged obligation which arises

out of personal, family or household transactions.

        17.      Perfection is a corporation attempting to collect an alleged consumer debt from

the Plaintiff.

        18.      Perfection is a “debt collector” as defined by 15 U.S.C. § 1692(a)(6).

        19.      The alleged debt that is the subject matter of this complaint is a “consumer debt”

as defined by U.S.C. § 1692(a)(5).

        20.      Upon Information and belief, Mountain Run is a corporation with its principal

place of business located at 313 E. 1200 Street, Suite 102, Orem, UT 84058 and which conducts

business in the State of Texas.


                                                  3
     Case 3:20-cv-03542-B Document 1 Filed 12/02/20                 Page 4 of 15 PageID 4



       21.     Mountain Run is a corporation attempting to collect an alleged obligation which

arises out of personal, family or household transactions.

       22.     Mountain Run is a corporation attempting to collect an alleged consumer debt

from the Plaintiff.

       23.     Mountain Run is a “debt collector” as defined by 15 U.S.C. § 1692(a)(6).

       24.     The alleged debt that is the subject matter of this complaint is a “consumer debt”

as defined by U.S.C. § 1692(a)(5).

                                  FACTUAL ALLEGATIONS

       25.     Plaintiff is a natural person who is alleged to owe a debt to Vivint Smart Home,

Inc. (hereinafter “Vivint”)

       26.     Upon information and belief, in November 2017, Perfection and Mountain Run,

purchased/acquired the alleged debt from Vivint and began attempting to collect the alleged debt.

       27.     Plaintiff became aware of the account in question in or around January 2020 when

Plaintiff went to apply for a car loan with Bank of America.

       28.     Plaintiff does not owe the alleged debt to Vivint.

       29.     In or around January 2020, Plaintiff verbally disputed the alleged debt with

Perfection and Mountain Run.

       30.     Plaintiff requested account information from Perfection and Mountain Run, and

was denied access.

       31.     To date, Perfection and Mountain Run, continue to verify to both Experian and

Trans Union that the fraudulent debt belongs to Plaintiff.

       32.     To date, Perfection and Mountain Run have failed to report the proper

information on Plaintiff’s credit reports despite having been given ample notice of its error.


                                                 4
     Case 3:20-cv-03542-B Document 1 Filed 12/02/20                  Page 5 of 15 PageID 5



          33.   In or about February 2020 and July 2020, the Plaintiff mailed a written dispute

letter to Defendant, Experian, concerning the fraudulent reporting.

          34.   Upon information and belief, in or about February 2020 and July 2020, Experian

notified Mountain Run of the dispute.

          35.   Upon information and belief, in or about February 2020 and July 2020, Mountain

Run verified the alleged debt and continued to report the account on Plaintiff’s Experian Credit

Report.

          36.   In or about February 2020 and July 2020, Defendant, Experian, responded to

Plaintiff’s dispute stating that the alleged debt would remain on Plaintiff’s Credit Report, as “the

company that reported the information had certified to Experian that the information is accurate.”

          37.   Experian kept the fraudulent account and inaccurate information on Plaintiff’s

credit report despite being notified that Plaintiff did not owe the alleged debt.

          38.   To date, Experian has failed to report the proper information on Plaintiff’s credit

report despite having been given ample notice of its error.

          39.   In or about February 2020 and July 2020, the Plaintiff mailed a written dispute

letter to Defendant, Trans Union, concerning the fraudulent reporting.

          40.   Upon information and belief, in or about February 2020 and July 2020, Trans

Union notified Perfection of the dispute.

          41.   Upon information and belief, in or about February 2020 and July 2020, Perfection

verified the alleged debt and continued to report the account on Plaintiff’s Trans Union Credit

Report.




                                                  5
     Case 3:20-cv-03542-B Document 1 Filed 12/02/20                  Page 6 of 15 PageID 6



        42.     In or about February 2020 and July 2020, Defendant, Trans Union, responded to

Plaintiff’s dispute stating that the alleged debt was “Verified as Accurate: The disputed item was

verified as accurate.”

        43.     Trans Union kept the fraudulent account and inaccurate information on Plaintiff’s

credit report despite being notified that Plaintiff did not owe the alleged debt.

        44.     To date, Trans Union has failed to report the proper information on Plaintiff’s

credit report despite having been given ample notice of its error.

        45.     As a result of the inaccurate credit reporting, Plaintiff has suffered damages,

including, but not limited to:

                i.   Inability to obtain an automobile financing;

               ii.   Lost opportunities to apply for credit while his credit was being negatively

                     affected;

              iii.   Loss of time;

              iv.    Mental anguish, stress, and other related impairments to the enjoyment of
                     life.

        46.     All conditions precedent to the filing of this action has occurred.

                                      CAUSES OF ACTION

                                           COUNT I
                      (Violation of the FCRA – as to Defendant, Experian)

        47.     The Plaintiff re-alleges and incorporates paragraphs one (1) through forty-six (46)

above as if fully set out herein.

        48.     Experian violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of the credit

report and credit files it published and maintains concerning the Plaintiff.


                                                  6
     Case 3:20-cv-03542-B Document 1 Filed 12/02/20                  Page 7 of 15 PageID 7



         49.    As a result of this conduct, action, and inaction of Experian, the Plaintiff suffered

damage by denial of auto loan; loss of credit; loss of the ability to purchase and benefit from

credit; and mental and emotional pain stemming from the anguish, humiliation, and

embarrassment of credit denials.

         50.    Experian’s conduct, action, and inaction as willful, rendering it liable for punitive

damages in an amount to be determined by the Court pursuant to 15 USC § 1681n. In the

alternative, it was negligent, entitling the Plaintiff to recover actual damages under 15 USC

1681o.

         51.    The Plaintiff is entitled to recover costs and attorney’s fees from Experian in an

amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

         WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant, EXPERIAN INFORMATION SOLUTIONS, INC., for statutory

damages, punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further

violations of these parts and any other such relief the Court may deem just and proper.

                                           COUNT II
                      (Violation of the FCRA – as to Defendant, Experian)

         52.    The Plaintiff re-alleges and incorporates paragraphs one (1) through forty-six (46)

above as if fully set out herein.

         53.    Experian violated 15 U.S.C. § 1681i by failing to delete inaccurate information in

the Plaintiff’s credit file after receiving notice of such inaccuracies, by failing to conduct a lawful

reinvestigation, by failing to maintain reasonable procedures with which to filter and verify

disputed information in the Plaintiff’s credit file; and by relying upon verification from a source

it has to know is unreliable.



                                                  7
     Case 3:20-cv-03542-B Document 1 Filed 12/02/20                  Page 8 of 15 PageID 8



        54.     As a result of this conduct, action, and inaction of Experian, the Plaintiff suffered

damage by denial of auto loan; loss of credit; loss of the ability to purchase and benefit from

credit; and mental and emotional pain stemming from the anguish, humiliation, and

embarrassment of credit denials.

        55.     Experian’s conduct, action, and inaction as willful, rendering it liable for actual or

statutory damages, and punitive damages in an amount to be determined by the Court pursuant to

15 USC § 1681n. In the alternative, it was negligent entitling the Plaintiff to recover actual

damages under 15 USC § 1681o.

        56.     The Plaintiff is entitled to recover costs and attorney’s fees from Experian in an

amount to be determined by the Court pursuant to1 5 U.S.C. § 1681n and/or § 1681o.

        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant, EXPERIAN INFORMATION SOLUTIONS, INC., for statutory

damages, punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further

violations of these parts and any other such relief the Court may deem just and proper.

                                         COUNT III
                    (Violation of the FCRA – as to Defendant, Trans Union)

        57.     The Plaintiff re-alleges and incorporates paragraphs one (1) through forty-six (46)

above as if fully set out herein.

        58.     Trans Union violated 15 U.S.C. § 1681e(b) by failing to establish or to follow

reasonable procedures to assure maximum possible accuracy in the preparation of the credit

report and credit files it published and maintains concerning the Plaintiff.

        59.     As a result of this conduct, action, and inaction of Trans Union, the Plaintiff

suffered damage by denial of auto loan; loss of credit; loss of the ability to purchase and benefit



                                                  8
     Case 3:20-cv-03542-B Document 1 Filed 12/02/20                 Page 9 of 15 PageID 9



from credit; and mental and emotional pain stemming from the anguish, humiliation, and

embarrassment of credit denials.

         60.    Trans Union’s conduct, action, and inaction as willful, rendering it liable for

punitive damages in an amount to be determined by the Court pursuant to 15 USC § 1681n. In

the alternative, it was negligent, entitling the Plaintiff to recover actual damages under 15 USC

1681o.

         61.    The Plaintiff is entitled to recover costs and attorney’s fees from Trans Union in

an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n and/or § 1681o.

         WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant, TRANS UNION LLC, for statutory damages, punitive damages,

actual damages, costs, interest, attorney fees, enjoinder from further violations of these parts and

any other such relief the Court may deem just and proper.

                                         COUNT IV
                    (Violation of the FCRA – as to Defendant, Trans Union)

         62.    The Plaintiff re-alleges and incorporates paragraphs one (1) through forty-six (46)

above as if fully set out herein.

         63.    Trans Union violated 15 U.S.C. § 1681i by failing to delete inaccurate

information in the Plaintiff’s credit file after receiving notice of such inaccuracies, by failing to

conduct a lawful reinvestigation, by failing to maintain reasonable procedures with which to

filter and verify disputed information in the Plaintiff’s credit file; and by relying upon

verification from a source it has to know is unreliable.

         64.    As a result of this conduct, action, and inaction of Trans Union, the Plaintiff

suffered damage by denial of auto loan; loss of credit; loss of the ability to purchase and benefit



                                                 9
   Case 3:20-cv-03542-B Document 1 Filed 12/02/20                 Page 10 of 15 PageID 10



from credit; and mental and emotional pain stemming from the anguish, humiliation, and

embarrassment of credit denials.

        65.     Trans Union’s conduct, action, and inaction as willful, rendering it liable for

actual or statutory damages, and punitive damages in an amount to be determined by the Court

pursuant to 15 USC § 1681n. In the alternative, it was negligent entitling the Plaintiff to recover

actual damages under 15 USC § 1681o.

        66.     The Plaintiff is entitled to recover costs and attorney’s fees from Trans Union in

an amount to be determined by the Court pursuant to1 5 U.S.C. § 1681n and/or § 1681o.

        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant, TRANS UNION LLC, for statutory damages, punitive damages,

actual damages, costs, interest, attorney fees, enjoinder from further violations of these parts and

any other such relief the Court may deem just and proper.

                                          COUNT V
                     (Violation of the FCRA – as to Defendant, Perfection)

        67.     The Plaintiff re-alleges and incorporates paragraphs one (1) through forty-six (46)

above as if fully set out herein.

        68.     Perfection published the Perfection representations to Trans Union, and through

Trans Union, to all of Plaintiff’s potential lenders on multiple occasions.

        69.     Perfection violated 15 U.S.C. § 1681s-2(b) by failing to fully and properly

investigate the Plaintiff’s dispute of Perfection’s representation; by failing to review all relevant

information regarding same; by failing to accurately respond to Trans Union; by failing to

correctly report results of an accurate investigation to every other credit reporting agency; and by

failing to permanently and lawfully correct its own internal records to prevent the re-reporting of

the Vivint representations to the consumer reporting agencies.

                                                 10
   Case 3:20-cv-03542-B Document 1 Filed 12/02/20                  Page 11 of 15 PageID 11



        70.     Perfection violated 15 U.S.C. §1681s-2(b) by continuing to furnish inaccurate

information to Trans Union after Perfection had been notified that the information was

inaccurate.

        71.     Perfection violated 15 U.S.C. §1681s-2(b) by continuing to furnish inaccurate

information to Trans Union that Perfection knew was inaccurate.

        72.     Perfection did not have any reasonable basis to believe that the Plaintiff was

responsible for the account reported in the Perfection representation. It also had substantial

evidence by which to have verified that the Plaintiff was not the responsible party. Perfection

knowingly chose to follow procedures which did not review, confirm or verify who the

responsible party was for the debt in question. Further, even if Perfection would attempt to plea

ignorance, it had all of the evidence and information with which to confirm and recognize the

Plaintiff was not the liable party.

        73.     As a result of this conduct, action, and inaction of Perfection, Plaintiff suffered

damage by loss of time due to Plaintiff’s attempts to correct the inaccurate information; denial of

car loan; loss of credit; loss of the ability to purchase and benefit from credit; increased interest

rate; and the mental and emotional pain, anguish, humiliation and embarrassment of credit

denials.

        74.     Perfection’s conduct, action, and inaction as willful, render it liable for actual or

statutory damages, and punitive damages in an amount to be determined by the Court pursuant to

15 U.S.C. § 1681n. In the alternative, it was negligent entitling the Plaintiff to recover actual

damages under 15 U.S.C. § 1681o.

        75.     The Plaintiff is entitled to recover costs and attorney’s fees from Perfection in an

amount to be determined by the Court pursuant to1 5 U.S.C. § 1681n and/or § 1681o.


                                                 11
   Case 3:20-cv-03542-B Document 1 Filed 12/02/20                 Page 12 of 15 PageID 12



        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant, PERFECTION COLLECTION LLC, for statutory damages,

punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further violations

of these parts and any other such relief.

                                         COUNT VI
                    (Violation of the FDCPA – as to Defendant, Perfection)

        76.     The Plaintiff re-alleges and incorporates paragraphs one (1) through forty-six (46)

above as if fully set out herein.

        77.     At all times relevant to this action Defendant, Perfection, is subject to and must

abide by 15 U.S.C. § 1692 et seq.

        78.     Defendant, Perfection, has violated 15 U.S.C. § 1692e(2) by falsely representing

the character and legal status of the alleged debt.

        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant, PERFECTION COLLECTION LLC, for statutory damages, actual

damages, costs, interest, attorney fees, enjoinder from further violations of these parts and any

other such relief the court may deem just and proper.

                                         Count VII
                  (Violation of the FCRA – as to Defendant, Mountain Run)

        79.     The Plaintiff re-alleges and incorporates paragraphs one (1) through forty-six (46)

above as if fully set out herein.

        80.     Mountain Run published the Mountain Run representations to Experian, and

through Experian, to all of Plaintiff’s potential lenders on multiple occasions.

        81.     Mountain Run violated 15 U.S.C. § 1681s-2(b) by failing to fully and properly

investigate the Plaintiff’s dispute of Mountain Run’s representation; by failing to review all


                                                 12
   Case 3:20-cv-03542-B Document 1 Filed 12/02/20                 Page 13 of 15 PageID 13



relevant information regarding same; by failing to accurately respond to Experian; by failing to

correctly report results of an accurate investigation to every other credit reporting agency; and by

failing to permanently and lawfully correct its own internal records to prevent the re-reporting of

the Vivint representations to the consumer reporting agencies.

        82.     Mountain Run violated 15 U.S.C. §1681s-2(b) by continuing to furnish inaccurate

information to Experian after Mountain Run had been notified that the information was

inaccurate.

        83.     Mountain Run violated 15 U.S.C. §1681s-2(b) by continuing to furnish inaccurate

information to Experian that Mountain Run knew was inaccurate.

        84.     Mountain Run did not have any reasonable basis to believe that the Plaintiff was

responsible for the account reported in the Mountain Run representation. It also had substantial

evidence by which to have verified that the Plaintiff was not the responsible party. Mountain Run

knowingly chose to follow procedures which did not review, confirm or verify who the

responsible party was for the debt in question. Further, even if Mountain Run would attempt to

plea ignorance, it had all of the evidence and information with which to confirm and recognize

the Plaintiff was not the liable party.

        85.     As a result of this conduct, action, and inaction of Mountain Run, Plaintiff

suffered damage by loss of time due to Plaintiff’s attempts to correct the inaccurate information;

denial of auto loan; loss of credit; loss of the ability to purchase and benefit from credit;

increased interest rate; and the mental and emotional pain, anguish, humiliation and

embarrassment of credit denials.

        86.     Mountain Run’s conduct, action, and inaction as willful, render it liable for actual

or statutory damages, and punitive damages in an amount to be determined by the Court pursuant


                                                 13
   Case 3:20-cv-03542-B Document 1 Filed 12/02/20                   Page 14 of 15 PageID 14



to 15 U.S.C. § 1681n. In the alternative, it was negligent entitling the Plaintiff to recover actual

damages under 15 U.S.C. § 1681o.

        87.     The Plaintiff is entitled to recover costs and attorney’s fees from Mountain Run in

an amount to be determined by the Court pursuant to1 5 U.S.C. § 1681n and/or § 1681o.

        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant, MOUNTAIN RUN SOLUTIONS LLC, for statutory damages,

punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further violations

of these parts and any other such relief the Court may deem just and proper.

                                        COUNT VIII
                  (Violation of the FDCPA – as to Defendant, Mountain Run)

        88.     The Plaintiff re-alleges and incorporates paragraphs one (1) through forty-six (46)

above as if fully set out herein.

        89.     At all times relevant to this action Defendant, Mountain Run, is subject to and

must abide by 15 U.S.C. § 1692 et seq.

        90.     Defendant, Mountain Run, has violated 15 U.S.C. § 1692e(2) by falsely

representing the character and legal status of the alleged debt.

        WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and

judgment against Defendant, MOUNTAIN RUN SOLUTIONS, LLC, for statutory damages,

actual damages, costs, interest, attorney fees, enjoinder from further violations of these parts and

any other such relief the court may deem just and proper.




                                                   Respectfully submitted,

                                                      /s/ Jason R. Derry, Esquire

                                                 14
Case 3:20-cv-03542-B Document 1 Filed 12/02/20       Page 15 of 15 PageID 15



                                       Jason R. Derry, Esquire
                                       Florida Bar No.: 0036970
                                       Morgan & Morgan, Tampa, P.A.
                                       One Tampa City Center
                                       201 North Franklin Street, 7th Floor
                                       Tampa, FL 33602
                                       Telephone: (813) 223-5505
                                       Facsimile: (813) 257-0577
                                       jderry@ForThePeople.com
                                       jkneeland@ForThePeople.com
                                       lstokes@ForThePeople.com
                                       Attorney for Plaintiff

                                       /s/ William W. Holtz
                                       William W. Holtz, Esquire
                                       Texas Bar No.: 24092533
                                       Holtz Law Firm
                                       4054 McKinney Avenue, Suite 310
                                       Dallas, Texas 75204
                                       Telephone: (832) 746-4041
                                       Facsimile: (713) 467-1399
                                       Primary Email: wholtz@holtzleagal.com
                                       Local Counsel for Plaintiff




                                  15
